            Case 5:20-cr-00014-F Document 76 Filed 01/31/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                   )
                                            )
              Plaintiff,                    )
                                            )
v.                                          )          Case No. CR 20-14-1-F
                                            )
TARENCE D. McLANE,                          )
                                            )
              Defendant.                    )

         UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
            SENTENCING MEMORANDUM (SECOND MOTION)

      Defendant, Tarence D. McLane, moves for an extension of time to Friday,

February 5, 2021, within which to file his sentencing memorandum. As grounds for this

motion, counsel for Mr. McLane shows the following:

      1. The final presentence report was disclosed to the parties on January 7, 2021.

(Doc. 72)

      2. Sentencing is set for February 19, 2021 at 9:30 a.m. (Doc. 73)

      3. On January 20, 2021, counsel for Mr. McLane filed an unopposed motion for a

10 day extension of time to file his sentencing memorandum. (Doc. 75) The Court

granted the motion, making the sentencing memorandum due January 31, 2020.

      4. Counsel has been unable to complete the sentencing memorandum at this time

because he has had to devote more time than anticipated this past week to a federal

murder case in the Eastern District of Oklahoma, United States v. Patrick Dwayne

Murphy, No. CR 20-78-RAW; had to attend to matters that arose in a federal death

                                            1
          Case 5:20-cr-00014-F Document 76 Filed 01/31/21 Page 2 of 2




penalty case, United States v. Kenneth Eugene Barrett, Tenth Circuit No. 19-7049; is

preparing for a February 1, 2021 sentencing hearing in the case of United States of

America v. Laquay Lee Jeffers, No. CR 19-163-D; and had to deal with a health issue

concerning one of counsel’s family members.

       5. Counsel has communicated with Thomas B. Snyder, AUSA, regarding this

motion. The government does not object.

       WHEREFORE, Defendant asks that this motion be granted, and that he be given

until February 5, 2021 to file his sentencing memorandum.

                                                 Respectfully submitted,

                                                 /s/ David Autry
                                                 David Autry, OBA #11600
                                                 1021 N.W. 16th Street
                                                 Oklahoma City, OK 73106
                                                 (405) 521-9600
                                                 (405) 521-9669 [fax]
                                                 dbautry77@gmail.com

                                                 Lawyer for Defendant,
                                                 Tarence D. McLane

                      Certificate of Electronic Filing and Service

       This is to certify that on this 31st day of January 2021, I caused the foregoing
instrument to be filed with the Clerk of the Court using the ECF System for filing, with
electronic service to be made via CM/ECF to Thomas B. Snyder, AUSA, and to all
counsel of record. To counsel’s knowledge, there are no non-ECF registrants who are
counsel in this case.

                                                 /s/ David Autry




                                            2
